--------------------------------------------------------------------------------

Exhibit 10.1
INVESTMENT AGREEMENT


This INVESTMENT AGREEMENT (this “Agreement”), dated as of January 9, 2020, is
made by and between Cidara Therapeutics, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its permitted successors and assigns, an “Investor” and collectively,
the “Investors”).


WHEREAS, the Company proposes to conduct a rights offering by distributing, at
no charge, non-transferable rights (the “Rights”) to purchase shares of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”) and/or
shares of the Company’s Series X convertible preferred stock, par value $0.0001
per share (the “Preferred Stock”), having the rights, powers, preferences and
privileges as set forth in the Certificate of Designation of Preferences, Rights
and Limitations of Series X Convertible Preferred Stock, as currently on file
with the Secretary of State of the State of Delaware (the “Certificate of
Designation”), to each holder of record of (a) shares of Common Stock, (b)
shares of Preferred Stock, and (c) the Common Stock Purchase Warrants issued by
the Company on May 21, 2018 (collectively, the “Warrants”), in each case, as of
5:00 p.m. (New York time) on January 21, 2020 (the “Record Date”);


WHEREAS, the Rights will be exercisable for a number of shares (the “Offered
Shares”) resulting in gross proceeds to the Company of up to approximately
thirty million dollars ($30,000,000);


WHEREAS, to the extent that the Rights Offering (as defined below) is not fully
subscribed, the Investors intend to subscribe for additional shares as follows:
(a) Stonepine Capital, LP intends to subscribe for unsubscribed Rights
exercisable for a number of shares resulting in gross proceeds to the Company of
three million dollars ($3,000,000) and (b) to the extent there are additional
remaining unsubscribed Rights, each Investor intends to subscribe for such
remaining unsubscribed Rights in proportion to the percentage set forth opposite
such Investor’s name on Schedule II hereto;


WHEREAS, following the distribution of the Rights, the Company will commence an
offering registered under the Securities Act of 1933, as amended (the
“Securities Act”), pursuant to which each holder of a Right will be entitled to
subscribe for the following (the “Rights Offering”): (a) for each share of
Common Stock held on the Record Date, the right to purchase a fraction of a
share of Common Stock at a subscription price of $2.51 per whole share of Common
Stock (the “Common Exercise Price”) or, if, as a result of such purchase, the
holder, together with its affiliates, would beneficially own more than 9.99% of
the total number of shares of Common Stock then issued and outstanding
immediately after the issuance of such shares, the option to subscribe instead
for a number of shares of Preferred Stock (at a subscription price of $25.10 per
whole share of Preferred Stock, prorated for fractional shares (the “Preferred
Exercise Price”)), equal, on an as-converted basis, to the excess portion of the
Common Stock that cannot be purchased due to the foregoing beneficial ownership
limitation, (b) for each share of  Common Stock issuable upon conversion of each
share of Preferred Stock held on the Record Date, the right to purchase a
fraction of a share of Common Stock at a subscription price equal to the Common
Exercise Price, or if not allowed by the Nasdaq Marketplace Rule 5635, then the
right to purchase a fraction of a share of Preferred Stock at a subscription
price equal to the Preferred Exercise Price, and (c) for each share of Common
Stock issuable upon exercise of each outstanding Warrant held on the Record
Date, the right to purchase a fraction of a share of Common Stock at a
subscription price equal to the Common Exercise Price or, if, as a result of
such purchase, the holder, together with its affiliates, would beneficially own
more than 9.99% of the total number of shares of the Common Stock then issued
and outstanding immediately after the issuance of such shares, the option to
purchase a fraction of a share of Preferred Stock at a subscription price equal
to the Preferred Exercise Price;


WHEREAS, in order to facilitate the Rights Offering, the Investors have agreed
to purchase, at the Common Exercise Price or the Preferred Exercise Price, as
applicable, upon expiration of the Rights Offering, shares of Common Stock or
Preferred Stock, as applicable, having an aggregate value equal to the value of
all of the Offered Shares that are not purchased pursuant to the exercise of
Rights (including any exercise of Rights by the Investors) in the Rights
Offering (the “Backstop Shares”), upon the terms and subject to the conditions
set forth herein (the “Backstop Commitment”); and


WHEREAS, the Board of Directors of the Company has approved the Rights Offering,
this Agreement and the transactions contemplated hereby.
1

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, each of the parties
hereto hereby agrees as follows:


1. Conduct of Rights Offering


(a) As soon as practicable after the execution hereof, the Company shall
publicly announce its plans to conduct the Rights Offering, including disclosing
the Record Date, the material terms of the Rights Offering, the anticipated
closing date and the Investor’s purchase commitment hereunder.


(b) The Company shall use commercially reasonable efforts to: (i) initiate the
Rights Offering, on the terms set forth above, within five business days after
the Record Date, and (ii) close the Rights Offering by no later than 5:00 p.m.
(New York time) on February 10, 2020.


2. Purchase and Sale of Securities.


(a) As soon as practicable, and in any event within two business days after the
expiration of the offering period of the Rights Offering (“Expiration Time”),
the Company will give the Investors notice of: (i) the number of Offered Shares
purchased by holders of Rights pursuant to validly exercised Rights in the
Rights Offering, and (ii) the number of Backstop Shares (if any) to be purchased
hereunder and the aggregate Common Exercise Price or Preferred Exercise Price
therefor (a “Purchase Notice”). If there are no Backstop Shares to be purchased
hereunder, the Company shall provide the Investors with notice of this fact (a
“Satisfaction Notice”). The date of transmission of a Purchase Notice or a
Satisfaction Notice is referred to herein as the “Determination Date.”


(b) On the Closing Date (as defined below), and on the terms and subject to the
conditions in this Agreement, each Investor agrees to purchase from the Company,
and the Company will sell to each Investor, that number of Backstop Shares (if
any), calculated in accordance with Section 2(a), equal to the product of (i)
the percentage set forth opposite each Investor’s name on Schedule I hereto, and
(ii) the aggregate amount of Backstop Shares, at the Common Exercise Price or
Preferred Exercise Price, as applicable; however, if either Investor’s and its
affiliates’ participation in the Rights Offering exceeds such Investor’s
Original Backstop Commitment set forth opposite such Investor’s name on Schedule
I hereto, then the other Investor shall purchase all Backstop Shares (if any) at
the Common Exercise Price or Preferred Exercise Price, as applicable.


(c) The closing of the Rights Offering and the purchase of Backstop Shares by
the Investors hereunder (the “Closing”) will occur as soon as practicable
following the Expiration Time and after giving effect to the determinations
contemplated by Section 2(a) above (the “Closing Date”). The Company and, to the
extent applicable, the Investor, shall use commercially reasonable efforts to
cause the Closing Date to occur within two business days following the
Expiration Time.


3. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with the Investors, as set forth below. Except for
representations, warranties and agreements that are expressly limited as to
their date, each representation, warranty and agreement is made as of the date
hereof and as of the Closing Date, after giving effect to the transactions
contemplated hereby:


(a) Organization and Qualification. Each of the Company and its Subsidiaries (as
defined below) has been duly organized and is validly existing in good standing
under the laws of its respective jurisdiction of incorporation or formation,
with the requisite power and authority to own its properties and conduct its
business as currently conducted. Each of the Company and its Subsidiaries has
been duly qualified as a foreign corporation or organization for the transaction
of business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties or conducts any business so as to require
such qualification, except to the extent that the failure to be so qualified or
be in good standing has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. For the purpose of
this Agreement, “Material Adverse Effect” means any act, development, event or
occurrence which could be reasonably expected to have a material adverse effect
on: (i) the enforceability of this Agreement, (ii) the results of operations,
business, properties or financial condition of the Company and its Subsidiaries,
taken as a whole, or (iii) the Company’s ability to perform in any material
respect on a timely basis its obligations under this Agreement to be performed
as of the date of determination, other than any such change, effect, event or
circumstance, including, without limitation, any change in the stock price or
trading volume of the Common Stock, that resulted directly or indirectly from
(A) any change in the United States or foreign economies or securities or
financial markets in general that does not have a disproportionate effect on the
Company and its Subsidiaries, (B) any change that generally affects the industry
in which the Company and its Subsidiaries operate that does not have a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
(C) any change arising in connection with natural disasters, hostilities, acts
of war, sabotage or terrorism or military actions or any escalation or material
worsening of any such natural disasters, hostilities, acts of war, sabotage or
terrorism or military actions existing as of the date hereof, (D) any action
taken by the Investors, any of their affiliates or permitted successors and
assigns with respect to the transactions contemplated by this Agreement, (E) the
effect of any changes in applicable laws or accounting rules that does not have
a disproportionate effect on the Company and its Subsidiaries, taken as a whole,
and (F) any change resulting from compliance with the terms of this Agreement or
the consummation of the transactions contemplated by this Agreement. For the
purposes of this Agreement, a “Subsidiary” of any person means, with respect to
such person, any significant subsidiary as defined under Rule 1-02(x) of
Regulation S-X.
2

--------------------------------------------------------------------------------

(b) Corporate Power and Authority. The Company has the requisite corporate power
and authority to enter into, execute and deliver this Agreement, and to perform
its obligations hereunder and consummate the transactions contemplated hereby,
including the issuance of the Common Stock, Preferred Stock and the shares of
Common Stock issuable upon conversion thereof (the “Conversion Shares”). The
Company has taken all necessary corporate action required for the due
authorization, execution, delivery and performance by it of this Agreement and
the conduct of the Rights Offering, including the issuance of the Preferred
Stock and the Conversion Shares.


(c) Execution and Delivery; Enforceability. This Agreement has been, or prior to
its execution and delivery at the Closing, will be, duly and validly executed
and delivered by the Company, and each such document constitutes, or will
constitute, the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms subject to: (i) bankruptcy, insolvency,
moratorium and other similar laws now or hereafter in effect relating to or
affecting creditors’ rights generally, and (ii) general principles of equity
(regardless of whether considered in a proceeding at law or in equity).


(d) Authorized and Issued Capital Stock. As of the date hereof, the authorized
capital stock of the Company consists of 200,000,000 shares of Common Stock and
10,000,000 shares of preferred stock, par value $0.0001 per share, 5,000,000
shares of which have been designated as Series X Convertible Preferred Stock. As
of the close of business on January 8, 2020 (the “Capital Structure Date”), (i)
33,873,084 shares of Common Stock were issued and outstanding and (ii) 565,231
shares of Preferred Stock were issued and outstanding. Except as set forth in
the preceding sentence, there were no other shares of capital stock issued and
outstanding or securities convertible into or exchangeable for shares of capital
stock of the Company, in each case as of the Capital Structure Date. Since the
Capital Structure Date, the Company has not issued any capital stock or
securities exchangeable or convertible into capital stock of the Company, other
than pursuant to stockholder-approved equity compensation plans.


(e) Issuance. The Backstop Shares to be issued and sold by the Company
hereunder, when such Backstop Shares are issued and delivered against payment
therefor in accordance with the terms hereof, will be duly and validly
authorized, fully paid and non-assessable, free and clear of all taxes, liens,
preemptive rights, rights of first refusal, subscription and similar rights. The
Conversion Shares to be issued upon conversion of the Preferred Stock will be,
when issued upon conversion of the Preferred Stock in accordance with the
Certificate of Designation, duly and validly authorized, fully paid and
non-assessable, free and clear of all taxes, liens, preemptive rights, rights of
first refusal, subscription and similar rights.


(f) No Conflict. The execution and delivery by the Company of this Agreement and
compliance by the Company with all of the provisions hereof and the consummation
of the transactions contemplated herein (including issuance and sale of Common
Stock and/or Preferred Stock and the issuance of the Conversion Shares upon
conversion of the Preferred Stock): (i) will not, in any material respect,
conflict with, or result in a breach or violation of, any of the terms or
provisions of, or constitute a default under (with or without notice or lapse of
time, or both), or result in the acceleration of, any material agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any of the
property or assets of the Company or any of its Subsidiaries is subject, (ii)
will not result in any violation of the provisions of the certificate of
incorporation or by-laws or comparable organizational documents of the Company
or any of its Subsidiaries, and (iii) will not result in any violation of, or
any termination or impairment of any rights under, any law, rule or regulation,
any license, authorization, injunction, judgment, order, decree, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Company or any of its Subsidiaries or any of their properties, in each case,
that is material to the operations of the Company and its Subsidiaries; except
in the case of clauses (i) and (iii) for any such breach, violation or
impairment as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. To the actual knowledge of
the Company, the Company further represents and warrants that the Investors will
not, by virtue of acquiring the Rights, the Common Stock, Preferred Stock or the
Conversion Shares pursuant to this Agreement or through the Rights Offering,
trigger any anti-takeover rights or protective provisions, applicable to the
Company, including under applicable law or under any stockholder rights
agreement (“poison pill”) or similar agreement or arrangement to which the
Company is a party.
3

--------------------------------------------------------------------------------

(g) Consents and Approvals. No consent, approval, authorization, order,
registration, notice, filing, recording or qualification of or with any court or
governmental agency or body having jurisdiction over the Company or any of its
Subsidiaries or any of their properties is required for the execution and
delivery by the Company of this Agreement, the performance by the Company of its
obligations hereunder and the consummation of the transactions contemplated
hereby, including the sale, issuance and delivery of the Common Stock and/or
Preferred Stock to the Investors hereunder and the issuance of the Conversion
Shares upon the conversion of the Preferred Stock, except: (i) the registration
under the Securities Act, of the issuance of the Rights and the Offered Shares
pursuant to the exercise of Rights, and (ii) such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase of the Common Stock
or Preferred Stock by the Investors, including Form D notice with the U.S.
Securities and Exchange Commission (“SEC”), if required.


(h) SEC Filings. Since February 28, 2019, the Company has timely filed all
current and periodic reports required to be filed with the SEC (the “SEC
Reports”) pursuant the Securities Exchange Act of 1934 (the “Exchange Act”). The
SEC Reports, as of the time when they were filed, conformed in all material
respects to the requirements of the Exchange Act, and none of the SEC Reports
contained any untrue statement of a material fact, or omitted to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.


(i) Absence of Changes. Except as disclosed in the SEC Reports or as otherwise
contemplated by this Agreement, since September 30, 2019: (i) there has been no
event, occurrence or development that has had or that could be reasonably
expected to give rise to a Material Adverse Effect, and (ii) the Company has not
entered into any transaction or agreement (whether or not in the ordinary course
of business) that is material to the Company or incurred any liability or
obligation, direct or contingent, that is material to the Company.


4. Representations and Warranties of the Investors. Each Investor, severally and
not jointly, represents and warrants to, and agrees with the Company, as set
forth below. Except for representations, warranties and agreements that are
expressly limited as to their date, each representation, warranty and agreement
is made as of the date hereof and as of the Closing Date after giving effect to
the transactions contemplated hereby:


(a) Authority. Each Investor has the requisite power and authority to enter
into, execute and deliver this Agreement and to perform its obligations
hereunder and consummate the transactions contemplated hereby, including the
subscription for the Backstop Shares. The Investor has taken all necessary
action required for the due authorization, execution, delivery and performance
by it of this Agreement, including the subscription for the Backstop Shares.


(b) Execution and Delivery; Enforceability. This Agreement has been, or prior to
its execution and delivery at the Closing will be, duly and validly executed and
delivered by each Investor, and each such document constitutes, or will
constitute, the valid and binding obligation of such Investor, enforceable
against such Investor in accordance with its terms subject to (i) bankruptcy,
insolvency, moratorium and other similar laws now or hereafter in effect
relating to or affecting creditors’ rights generally, and (ii) general
principles of equity (regardless of whether considered in a proceeding at law or
in equity).


4

--------------------------------------------------------------------------------

(c) No Registration. Each Investor understands that the Backstop Shares have not
been registered under the Securities Act by reason of a specific exemption from
the registration provisions of the Securities Act, the availability of which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Investor’s representations as expressed herein or
otherwise made pursuant hereto.


(d) Investment Intent. Each Investor is acquiring the Backstop Shares for
investment for its own account, not as a nominee or agent, and not with the view
to, or for resale in connection with, any distribution thereof not in compliance
with applicable securities laws, and such Investor has no present intention of
selling, granting any participation in, or otherwise distributing the same,
except in compliance with applicable securities laws.


(e) Securities Laws Compliance. The Backstop Shares will not be offered for
sale, sold or otherwise transferred by an Investor except pursuant to a
registration statement or in a transaction exempt from, or not subject to,
registration under the Securities Act and any applicable state securities laws.


(f) No Short Sales. Each Investor has not, nor has any person acting on behalf
of or pursuant to any understanding with such Investor, directly or indirectly
executed any “short sales” as defined in Rule 200 of Regulation SHO under the
Exchange Act (“Short Sales”) of the securities of the Company during the period
commencing as of the time that such Investor was first contacted by the Company
or any other person regarding the transactions contemplated hereby and ending
the date hereof.


(g) Sophistication. Each Investor has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
its investment in the Backstop Shares being acquired hereunder. Each Investor is
a “qualified institutional buyer” within the meaning of Rule 144A under the
Securities Act or an “accredited investor” within the meaning of Rule 501 of
Regulation D under the Securities Act. Each Investor understands and is able to
bear any economic risks associated with such investment (including, without
limitation, the necessity of holding the Backstop Shares for an indefinite
period of time). Without derogating from or limiting the representations and
warranties of the Company, each Investor acknowledges that it has been afforded
the opportunity to ask questions and receive answers concerning the Company and
to obtain additional information that it has requested to verify the information
contained herein.

(h) Legended Securities. Each Investor understands and acknowledges that upon
the original issuance thereof, and until such time as the same is no longer
required under any applicable requirements of the Securities Act or applicable
state securities laws, the Backstop Shares shall be represented by a certificate
bearing the following legend (the “Securities Act Legend”):


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION, OR THE SECURITIES COMMISSION OF ANY STATE UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD (I) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, (II) PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL SELECTED BY THE HOLDER TO SUCH EFFECT,
THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY OR (III)
UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER THE SECURITIES ACT.


The foregoing Securities Act Legend shall be promptly removed from Backstop
Shares, and the Company shall issue, or cause to be issued, to each applicable
Investor a certificate for such Backstop Shares without such legend or any other
legend, or, if so requested by such Investor, by electronic delivery at the
applicable balance account at the Depository Trust Company, if one of the
following conditions is met: (i) such Backstop Shares are eligible for resale
pursuant to Rule 144 of the Securities Act without regard to any volume
limitations, (ii) in connection with a sale, assignment or other transfer of
such Backstop Shares, such Investor provides the Company with an opinion of
counsel, in a generally acceptable form to the Company and its transfer agent,
to the effect that such sale, assignment or transfer of such Backstop Shares may
be made without registration under the applicable requirements of the Securities
Act and that the legend can be removed from the Backstop Shares, or (iii) the
Backstop Shares are registered and sold pursuant to an effective registration
statement for resale under the Securities Act.


5. Short Sales After the Date Hereof. Each Investor covenants that neither it
nor any affiliates acting on its behalf or pursuant to any understanding with it
will, directly or indirectly, engage in any Short Sales involving the Company’s
securities during the period from the date hereof until the earlier of such time
as (i) the Closing Date or (ii) this Agreement is terminated in full.
5

--------------------------------------------------------------------------------

6. Conditions to the Obligations of the Parties.


(a) The obligations of each Investor hereunder to consummate the transactions
contemplated hereby shall be subject to the satisfaction prior to the Closing
Date of each of the following conditions (which may be waived in whole or in
part by such Investor in its sole and reasonable discretion):


(i) Rights Offering. The Rights Offering shall have been completed by the
Company before February 14, 2020 on the terms set forth herein.


(ii) Purchase or Satisfaction Notice. Each Investor shall have timely received
either a Purchase Notice from the Company on the Determination Date, certifying
the number of Backstop Shares to be purchased pursuant to the Backstop
Commitment, or a Satisfaction Notice.


(iii) Consents. All other governmental and third party notifications, filings,
consents, waivers and approvals required for the consummation of the
transactions contemplated by this Agreement shall have been made or received,
and any applicable approvals required by the Nasdaq Stock Market LLC (“Nasdaq”).


(iv) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects (except with respect to representations and warranties that are
qualified by the term “material” or “Material Adverse Effect” or similar term,
which shall be true and correct in all respects) on the date hereof and as of
the Closing Date.


(v) No Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred (i) a material adverse change in the financial markets in the
United States, any outbreak of hostilities or escalation thereof or other
calamity or crisis or any change or development involving a prospective change
in national or international political, financial or economic conditions, (ii) a
suspension or material limitation on trading, or minimum or maximum prices for
trading have been fixed, or maximum ranges for prices have been required, by
Nasdaq or any other securities exchange or by order of the SEC or any other
governmental authority, or (iii) a material disruption in commercial banking or
securities settlement or clearance services in the United States, or (iv) a
declaration of a banking moratorium by either Federal or New York authorities.

(b) The obligation of the Company to issue and sell the Backstop Shares are
subject to the following conditions (which may be waived in whole or in part by
the Company in its sole and reasonable discretion):


(i) No Legal Impediment to Issuance. No statute, rule, regulation or order shall
have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority, and no judgment, injunction, decree or
order of any federal, state or foreign court shall have been issued that
prohibits the issuance of the Common Stock or Preferred Shares to an applicable
Investor or the consummation of the transactions contemplated by this Agreement.


(ii) Representations and Warranties. The representations and warranties of each
Investor shall be true and correct in all respects on the date hereof and as of
the Closing Date.


(iii) Rights Offering. The Rights Offering shall have been completed by the
Company.


7. Termination. This Agreement may be terminated by mutual written consent of
the Company and the Investors or by the Investors if the Closing has not been
consummated within ten business days from the Expiration Time through no fault
of the Investors; provided, however, that no such termination will affect the
right of any party to sue for any breach by the other party (or parties).


8. Notices. All notices and other communications in connection with this
Agreement will be in writing and will be deemed given (and will be deemed to
have been duly given upon receipt) if delivered personally, sent via electronic
transmission or facsimile (with confirmation), mailed by registered or certified
mail (return receipt requested) or delivered by an express courier (with
confirmation) to the parties at the following addresses (or at such other
address for a party as will be specified by like notice):


If to the Company:


Cidara Therapeutics, Inc.
6310 Nancy Ridge Drive, Suite 101
San Diego, California 92121
Attn: Secretary


If to the Investors:


c/o BVF Partners, LP
44 Montgomery Street 40th Floor
San Francisco, California 94104
Attn: Matthew Perry


c/o Stonepine Capital, LP
919 NW Bond Street, Suite 204
Bend, Oregon, 97703
6

--------------------------------------------------------------------------------

9. Assignment; Third Party Beneficiaries. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned by any of
the parties (whether by operation of law or otherwise) without the prior written
consent of the other party, provided that an applicable Investor may assign part
or all of its rights and obligations hereunder to an affiliate of such Investor,
provided that the assigning party shall remain liable for any non-performance of
such assignee’s assigned obligations. This Agreement (including the documents
and instruments referred to in this Agreement) is not intended to and does not
confer upon any person other than the parties hereto any rights or remedies
under this Agreement.


10. Prior Negotiations; Entire Agreement. This Agreement (including the
agreements attached as exhibits to and the documents and instruments referred to
in this Agreement) constitutes the entire agreement of the parties and
supersedes all prior agreements, arrangements or understandings, whether written
or oral, between the parties with respect to the subject matter of this
Agreement, except that the parties hereto acknowledge that any confidentiality
agreements heretofore executed among the parties will continue in full force and
effect.


11. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the State of Delaware. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of Delaware for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the
Agreement), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of the Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.


12. Fees and Expenses. Except as expressly set forth in the Agreement to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement; provided, however, at the Closing, the Company
shall reimburse the Investors for their reasonable and documented legal fees and
expenses incurred in connection with this Agreement and the Rights Offering, not
to exceed $50,000 in the aggregate.


13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act, and (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City.


14. Counterparts. This Agreement may be executed in counterparts, all of which
will be considered one and the same agreement and will become effective when
counterparts have been signed by each of the parties and delivered to the other
party (including via facsimile or other electronic transmission), it being
understood that each party need not sign the same counterpart.


15. Waivers and Amendments. This Agreement may be amended, modified, superseded,
cancelled, renewed or extended, and the terms and conditions of this Agreement
may be waived, only by a written instrument signed by all the parties or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege pursuant to this Agreement
will operate as a waiver thereof, nor will any waiver on the part of any party
of any right, power or privilege pursuant to this Agreement, nor will any single
or partial exercise of any right, power or privilege pursuant to this Agreement,
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege pursuant to this Agreement. The rights and remedies
provided pursuant to this Agreement are cumulative and are not exclusive of any
rights or remedies which any party otherwise may have at law or in equity.


16. Headings. The headings in this Agreement are for reference purposes only and
will not in any way affect the meaning or interpretation of this Agreement.


[Signature Page Follows]
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective officers thereunto duly authorized, all as of the date first
written above.





 
COMPANY:
   
CIDARA THERAPEUTICS, INC.
       
By:
/s/ Jeffrey L. Stein
 
Name:
Jeffrey L. Stein
       
Title:
President and Chief Executive Officer
     
INVESTORS:
     
BIOTECHNOLOGY VALUE FUND, L.P.
       
By:
BVF Partners L.P.,
General Partner
       
By:
BVF, Inc.
General Partner
       
By:
/s/ Mark Lampert
 
Name:
Mark Lampert
 
Title:
President
     
STONEPINE CAPITAL, LP
       
By:
Stonepine Capital Management, LLC

 
Its:
General Partner
       
By:
/s/ Jon Plexico
 
Name:
Jon Plexico
 
Title:
Managing Member

--------------------------------------------------------------------------------

SCHEDULE I




Investor
Original Backstop Commitment (“OBC”)
Percentage of Backstop Shares to be Purchased
Biotechnology Value Fund, L.P.
$25,000,000
(OBC - ROP) / ($30,000,000 – TROP)
Stonepine Capital, LP
$5,000,000
(OBC– ROP) / ($30,000,000 – TROP)



Investor’s Rights Offering participation (“ROP”)
Total Rights Offering participation by all Investors (“TROP”)

--------------------------------------------------------------------------------

SCHEDULE II




Investor
Percentage of Backstop Shares to be Purchased
Biotechnology Value Fund, L.P.
90.262%
Stonepine Capital, LP
9.738%

--------------------------------------------------------------------------------